ORDER
PER CURIAM.
Appellant, Gael L. DeRouin (“plaintiff’), appeals the judgment of the Circuit Court of St. Louis County, denying plaintiffs petition to enforce a settlement agreement, denying punitive damages, and granting attorney’s fees to respondents, Ear, Nose, and Throat Plastic Surgery, Inc., Paul E. Burk, and Anthony J. D’Angelo. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcript and find the judgment of the trial court is supported by substantial evidence and is not against the weight of the evidence, and does not erroneously declare or apply the law. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
Respondents have filed a motion for attorney’s fees on appeal pursuant to the *940parties’ settlement agreement. We grant the motion and award fees of $4,000.